The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 4, 2014

                                     No. 04-14-00065-CR

                                      Kendrick RANDLE,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-13-0703
                        Honorable Brenda Chapman, Judge Presiding


                                        ORDER

       The court reporter’s extension of time to file the reporter’s record is NOTED. Time is
extended to July 9, 2014. No further extensions will be granted.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court